DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/15/2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-3, 5-6, 11-13, 15, 18, 21-30 are pending.  Claims 4, 7-10, 14, 16-17, 19-20 are cancelled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6, 11-12, 15, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seibert et al (PGPUB 2022/0357459), and further in view of Kowada et al (PGPUB 2021/0124059).

Regarding Claim 1:
Seibert teaches an apparatus for detecting a spoofing signal directed at interfering with satellite signaling, comprising: 
a processor (paragraph 19, processing unit); and 
a memory including processor-executable instructions stored thereon, the processor-executable instructions upon execution by the processor configures the processor to (paragraph 19, memory storing instructions of a computer program configured when executed by the processing unit): 
receive, while the apparatus is in communication with a cellular network and is in motion (paragraph 45, mobile phone; paragraph 63, LTE radio communication; mobile terminal reports to network the serving cell ID; network estimates mobile terminal position based on reported information and knowledge of cells positions), a spoofing signal from a signal source and a plurality of signals from a constellation of satellites comprising different navigation satellite systems, wherein the signal source is disguised as a satellite in the constellation (paragraph 85, interfering device starts transmitting one or more interfering signals which are received by mobile terminals; genuine satellite positioning signals from plurality of satellite systems received by mobile terminals; interfering device broadcasts interfering signals synchronized with genuine satellite signals, then gradually increases power to draw away from the genuine satellite positioning signals); 
in response to the preliminary determination that the spoofing signal is a valid signal from the satellite (paragraph 85-86, interfering signal is received by mobile terminal and used in position calculation; signal is therefore determined to be valid), determine an estimated position of the apparatus based on an orbital position of the satellite and a characteristic of the spoofing signal (paragraph 86-87, mobile terminals calculate position based on satellite and interfering signals; mobile terminals calculate wrong position, i.e. “virtual position”; mobile terminal transmits first position data, e.g. based on received satellite positioning signals from a first GNSS system, to server); 
compare the estimated position of the apparatus with a reference position of the apparatus (paragraph 88, server compares first position data with second position data), wherein the reference position is determined based on assistance information that includes one or more cell identifiers from the cellular network (paragraph 87, 89, second position data derived from alternative earth-bound technique, e.g. LTE localization; paragraph 63, LTE radio communication; mobile terminal reports to network the serving cell ID; network estimates mobile terminal position based on reported information and knowledge of cells positions);
determine that the signal source is a spoofing source different than the satellite in response to a difference between the estimated position and the reference position exceeding a threshold (paragraph 88, if the comparison as performed by server 22 shows that the first area and second area do not overlap to a certain predetermined extent then server 22 will decide that there is an error in either one of the position calculations of mobile terminal 4(j); if this mismatch only relates to one mobile terminal 4(j) this need not directly indicate that interfering device 14(m) is active; however, the more such mismatches are determined by server 22 in a certain area the more likely it is there is an active interfering device 14(m) in that area); and 
determine a location of the spoofing source in part based on the estimated position (paragraph 100, server configured to use the signal strengths of several mobile terminals in a calculation to determine the location of the interfering device).
Seibert does not explicitly teach the processor to derive a reception angle of the spoofing signal in part based on the plurality of signals from the different navigation satellite systems; and
upon determining that the reception angle is within a range of expected reception angles, make a preliminary determination that the spoofing signal is a valid signal from the satellite.
However, Kowada teaches the concept of a processor to derive a reception angle of a signal in part based on a plurality of signals from different navigation satellite systems (paragraph 18, direct GNSS signals typically arrive at different angles for each satellite; on the other hand, since one or a small number of transmission sources installed by a malicious person often transmit GNSS signals by impersonating a plurality of satellites, even if the respective GNSS signals indicate different satellites, their arrival angles tend to be similar to each other; this property can be used to properly distinguish between direct GNSS signals and non-line-of-sight (NLOS) GNSS signals (a spoofing signal or an impersonation signal); paragraph 92, the determination module 53 compares the azimuth angle and elevation angle indicating the arrival direction of the GNSS signal acquired from the estimation module 52 with the azimuth angle and elevation angle based on the position of the satellite acquired from the navigation message); and
upon determining that the reception angle is within a range of expected reception angles, make a preliminary determination that the signal is a valid signal from a satellite (paragraph 92, the determination module 53 compares the azimuth angle and elevation angle indicating the arrival direction of the GNSS signal acquired from the estimation module 52 with the azimuth angle and elevation angle based on the position of the satellite acquired from the navigation message; when both the difference in azimuth angle and the difference in elevation angle are within a predetermined range, the determination module 53 determines that the received GNSS signal is a direct GNSS signal; when at least one of the azimuth angle difference and the elevation angle difference is out of a predetermined range, the determination module 53 determines that the received GNSS signal is an NLOS GNSS signal); and
Seibert teaches wherein the signal is a spoofing signal (paragraph 85).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine determination of a valid signal using reception angle teachings of Kowada with the determination of a spoofer signal teachings of Seibert, in order to quickly and efficiently filter out signals such as spoofing signals which obviously did not originate along a line-of-sight path to a legitimate satellite, and thereby provide a first line of defense against any possible attacks and improve accuracy of position estimation and detection.

Regarding Claim 2:
Seibert in view of Kowada teaches the apparatus of claim 1.  In addition, Seibert teaches wherein the processor-executable instructions further comprise instructions to receive location signals from multiple proximate receivers and determine the location of the spoofing source based the estimated position and received location signals (paragraph 100, server configured to use the signal strengths of several mobile terminals in a calculation to determine the location of the interfering device).

Regarding Claim 6:
Seibert in view of Kowada teaches the apparatus of claim 1.  In addition, Seibert teaches wherein the apparatus is embedded in an autonomous vehicle or a wearable computing device (paragraph 15, spoofing attacks on UAVs; paragraph 44, signals received by other devices and processed to calculate their own position; other devices may be land-based, airborne, or floating on the sea; paragraph 45, user terminal may include smartphones).

Regarding Claim 15:
Seibert in view of Kowada teaches the method of claim 11.  In addition, Seibert teaches the method, comprising:
receiving, by the receiving node, configuration information from the cellular network indicating the reference position of the receiving node (paragraph 54, client software installed on mobile terminal to determine location by putting location by cell identification, signal strengths of the home and neighboring cells, which are continuously sent to the carrier; paragraph 55, signature of home and neighboring cells signal strengths at different points is recorded and matched to determine location), wherein the cellular network comprises a Long-Term Evolution (LTE) wireless network or a Fifth-Generation (5G) wireless network (paragraph 89, LTE localization, 5G network).

Regarding Claim 18:
Seibert in view of Kowada teaches the method of claim 11.  In addition, Seibert teaches wherein the receiving node comprises a fixed base station or a mobile device (paragraph 45, user terminal may include smartphones).

Regarding Claims 11-12:
	These are the computer-implemented method claims corresponding to the apparatus of claims 1-2 respectively, and are therefore rejected in a corresponding way.

Claims 3, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seibert in view of Kowada, and further in view of Jones et al (PGPUB 2021/0109227).

Regarding Claim 3:
Seibert in view of Kowada teaches the apparatus of claim 1.  In addition, Kowada teaches the apparatus, further comprising multiple antennas (abstract, GNSS receiver includes at least two antennas).
The rationale to combine Seibert and Kowada is the same as provided for claim 1 due to the overlapping subject matter between claims 1 and 3.
Neither Dehnie nor Alexander nor Kowada explicitly teaches wherein the processor is configured to: 
determine multiple estimated positions for the multiple antennas based on the orbital position of the satellite and the characteristic of the spoofing signal; and 
determine the location of the spoofing source based on triangulation of the multiple estimated positions.
However, Jones teaches the concept wherein a processor is configured to: 
determine multiple estimated positions for multiple antennas based on the orbital position of a satellite and a characteristic of a spoofing signal (abstract, multi-element antenna for identifying spoofed navigation signals; paragraph 33, the receiver 106 includes an antenna formed using multiple antenna elements, which can receive GNSS signals; the receiver 106 performs signal processing to generate gain vectors, such as complex gain vectors, that are based on the GNSS signals received by the different antenna elements of the antenna; the receiver 106 uses the identified gain vectors for the GNSS signals to determine whether it appears spoofing is being attempted; receiver provides gain vectors associated with actual or potential spoofing to direction finding algorithm, which determines a direction to the actual or potential spoofer; paragraph 35, the receiver 106 may determine if gain vectors for received GNSS signals correspond to expected gain vectors based on known or expected satellite positions); and 
determine a location of a spoofing source based on triangulation of the multiple estimated positions (paragraph 33, gain vectors or directions from multiple receivers 106 can also be used to geo-locate the actual or potential spoofer, such as via triangulation or other technique based on the positions of the receivers 106 and the identified directions to the actual or potential spoofer).
	It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the multiple antenna gain vector triangulation teachings of Jones with the determination of a spoofer signal teachings of Seibert in view of Kowada, in order to improve the detection accuracy of a spoofer location determination by using the estimated positions of multiple antennas and the expected locations of the authentic satellites to employ well-known techniques such as triangulation to locate the spoofer.

Regarding Claim 13:
	This is the computer-implemented method claim corresponding to the apparatus of claim 3, and is therefore rejected in a corresponding way.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seibert in view of Kowada, and further in view of Nirula et al (PGPUB 2019/0353800).

Regarding Claim 5:
Seibert in view of Kowada teaches the apparatus of claim 1.  In addition, Seibert teaches wherein the cellular network comprises a Long-Term Evolution (LTE) wireless network or a Fifth-Generation (5G) wireless network (paragraph 89, LTE localization, 5G network).
Neither Seibert nor Kowada explicitly teaches wherein the processor is configured to receive ephemeris data and configuration information from the cellular network indicating the reference position of the apparatus.
However, Nirula teaches the concept wherein a processor is configured to receive ephemeris data and configuration information from a cellular network indicating a reference position of a receiving node (abstract, embodiments to facilitate accuracy and decrease error in terrestrial positioning systems; paragraph 43, user equipment (UE) receives location assistance information such as almanac/ephemeris data for one or more satellite vehicles (SV) from base station antennas of a wireless network, e.g. a Long Term Evolution (LTE) network; paragraph 49, UE 100 may use Positioning Reference Signals (PRS) provided by Base Stations (BS) coupled to antennas 240 along with the known locations of the antennas to determine its position).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the cellular network ephemeris and configuration data teachings of Nirula with the determination of a spoofer signal teachings of Seibert in view of Kowada, in order to provide a means of determining a receiver reference position with increased accuracy and decreased error in relation to other methods, as per Nirula, abstract.

Claims 21, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seibert in view of Kowada, and further in view of Faragher et al (PGPUB 2020/0264317).

Regarding Claim 21:
	Seibert in view of Kowada teaches the apparatus of claim 1.
Neither Seibert nor Kowada explicitly teaches wherein the processor is further configured to derive a line-of-sight (LOS) signal from the signal source by removing oscillating noise from the spoofing signal based on an oscillating pattern.
However, Faragher teaches the concept wherein a processor is configured to derive a line-of-sight (LOS) signal from a signal source by removing oscillating noise from the signal based on an oscillating pattern (EXAMINER’S NOTE: “oscillating noise” appears to refer to multipath noise, i.e. signals reflected off of objects such as buildings (as per applicant’s specification, e.g. [0037]); paragraph 301, it may be possible to disambiguate between a line of sight signal and a reflected signal because the line of sight signal has least delay and the different paths have different delay; this disambiguation is possible using traditional correlation methods when the delay is greater than the coherence length of the signal; the coherence length is related to the bandwidth of the signal, and for GPS L1 signals is approximately 300 metres; phase-compensated correlation codes (Supercorrelators) that couple strongly to the line of sight signals can be used to attenuate reflected signals thereby removing multipath interference, even from reflected signals with much shorter delays than the coherence length of the signal); and
Seibert teaches wherein the signal is a spoofing signal (paragraph 85).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the signal noise filtering techniques of Faragher with the determination of a spoofer signal teachings of Seibert in view of Kowada, in order to provide means of detecting and filtering multipath noise signals, thereby improving position determination accuracy for environments, such as urban environments, which are typically difficult to obtain valid signal measurements due to signal scattering and reflection off of multiple flat surfaces such as buildings in close proximity.

Regarding Claim 24:
	This is the computer-implemented method corresponding to the apparatus of claim 21, and is therefore rejected for corresponding reasons.

Claims 22-23, 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seibert in view of Kowada, and further in view of Alexander et al (US 10,024,973).

Regarding Claim 22:
Seibert in view of Kowada teaches the apparatus of claim 1.  
Neither Seibert nor Kowada explicitly teaches wherein the reception angle of the spoofing signal is represented using spherical coordinates.
However, Alexander teaches the concept wherein a reception angle of a spoofing signal is represented using spherical coordinates (EXAMINER’S NOTE: spherical coordinate systems represent points on a sphere using multiple angles from an origin point, e.g. azimuth (horizontal angle) and elevation (vertical angle); col 17 line 51-60, in the illustrated embodiment, the estimates of the beam angles, such as azimuth and elevation, are generated with reference to some global reference frame).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the spherical coordinate teachings of Alexander with the determination of a spoofer signal teachings of Seibert in view of Kowada, in order to represent a signal characteristic using well known standards for data representation in the art, thereby providing data in a form that scientists, engineers, professionals, and pre-existing technology would find familiar and unambiguous.

Regarding Claim 23:
	Seibert in view of Kowada teaches the apparatus of claim 1.  
Neither Seibert nor Kowada explicitly teaches wherein the spoofing signal comprises Ephemeris information of the satellite, and wherein the processor is configured to determine the orbital position of the satellite in part based on the Ephemeris information.
However, Alexander teaches the concept wherein a spoofing signal comprises Ephemeris information of a satellite, and wherein a processor is configured to determine an orbital position of the satellite in part based on the Ephemeris information (col 9 line 19-34, the navigation processor 504 receives the timing information and navigation messages from the first digital signal processor 502; a navigation message of a space vehicle includes ephemeris information, which is used to determine a precise position and velocity of the space vehicle at a particular time; the ephemeris information can alternatively or additionally be preloaded before, for example, an object's flight or received from a different data source, such as from a wireless network).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the ephemeris data teachings of Alexander with the determination of a spoofer signal teachings of Seibert in view of Kowada, in order to provide a means of determining a receiver reference position with increased accuracy and decreased error in relation to other methods, with reference to the known position of the satellite obtained from the Ephemeris information.

Regarding Claims 25-26:
	These are the computer-implemented method claims corresponding to the apparatus of claims 22-23 respectively, and are therefore rejected in a corresponding way.

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seibert, and further in view of Kowada and Bean et al (US 7,912,643).

Regarding Claim 27:
Seibert teaches a system for detecting a spoofing signal comprising: 
a plurality of mobile communication nodes, wherein at least one of the plurality of mobile communication nodes is in communication with a cellular network and is in motion (paragraph 45, mobile phone; paragraph 63, LTE radio communication; mobile terminal reports to network the serving cell ID; network estimates mobile terminal position based on reported information and knowledge of cells positions), and wherein each of the plurality of mobile communication nodes is configured to: 
receive a signal from a signal source and a plurality of signals from a constellation of satellites comprising different navigation satellite systems, wherein the signal source is disguised as a satellite in the constellation (paragraph 85, interfering device starts transmitting one or more interfering signals which are received by mobile terminals; genuine satellite positioning signals from plurality of satellite systems received by mobile terminals; interfering device broadcasts interfering signals synchronized with genuine satellite signals, then gradually increases power to draw away from the genuine satellite positioning signals), 
in response to the preliminary determination that the signal is a valid signal from the satellite (paragraph 85-86, interfering signal is received by mobile terminal and used in position calculation; signal is therefore determined to be valid), determine an estimated position of the mobile communication node based on an orbital position of the satellite and a characteristic of the signal (paragraph 86-87, mobile terminals calculate position based on satellite and interfering signals; mobile terminals calculate wrong position, i.e. “virtual position”; mobile terminal transmits first position data, e.g. based on received satellite positioning signals from a first GNSS system, to server), 
compare the estimated position of the mobile communication node with a reference position of the mobile communication node (paragraph 88, server compares first position data with second position data), wherein the reference position is determined based on assistance information that includes one or more cell identifiers from the cellular network (paragraph 87, 89, second position data derived from alternative earth-bound technique, e.g. LTE localization; paragraph 63, LTE radio communication; mobile terminal reports to network the serving cell ID; network estimates mobile terminal position based on reported information and knowledge of cells positions), 
determine, in response to a difference between the estimated position and the reference position exceeding a threshold, that the signal source is a spoofing source different than the satellite (paragraph 88, if the comparison as performed by server 22 shows that the first area and second area do not overlap to a certain predetermined extent then server 22 will decide that there is an error in either one of the position calculations of mobile terminal 4(j); if this mismatch only relates to one mobile terminal 4(j) this need not directly indicate that interfering device 14(m) is active; however, the more such mismatches are determined by server 22 in a certain area the more likely it is there is an active interfering device 14(m) in that area), and 
estimate a location of the spoofing source in part based on the estimated position (paragraph 100, server configured to use the signal strengths of several mobile terminals in a calculation to determine the location of the interfering device). 
Seibert does not explicitly teach determining a reception angle of the signal from the signal source based on the plurality of signals from the different navigation satellite systems; and
upon determining that the reception angle is within a range of expected reception angles, make a preliminary determination by the mobile communication node that the signal is a valid signal from the satellite.
However, Kowada teaches the concept of determining a reception angle of a signal from a signal source based on a plurality of signals from different navigation satellite systems (paragraph 18, direct GNSS signals typically arrive at different angles for each satellite; on the other hand, since one or a small number of transmission sources installed by a malicious person often transmit GNSS signals by impersonating a plurality of satellites, even if the respective GNSS signals indicate different satellites, their arrival angles tend to be similar to each other; this property can be used to properly distinguish between direct GNSS signals and non-line-of-sight (NLOS) GNSS signals (a spoofing signal or an impersonation signal); paragraph 92, the determination module 53 compares the azimuth angle and elevation angle indicating the arrival direction of the GNSS signal acquired from the estimation module 52 with the azimuth angle and elevation angle based on the position of the satellite acquired from the navigation message); and
upon determining that the reception angle is within a range of expected reception angles, making a preliminary determination by a mobile communication node that the signal is a valid signal from a satellite (paragraph 92, the determination module 53 compares the azimuth angle and elevation angle indicating the arrival direction of the GNSS signal acquired from the estimation module 52 with the azimuth angle and elevation angle based on the position of the satellite acquired from the navigation message; when both the difference in azimuth angle and the difference in elevation angle are within a predetermined range, the determination module 53 determines that the received GNSS signal is a direct GNSS signal; when at least one of the azimuth angle difference and the elevation angle difference is out of a predetermined range, the determination module 53 determines that the received GNSS signal is an NLOS GNSS signal).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine determination of a valid signal using reception angle teachings of Kowada with the determination of a spoofer signal teachings of Seibert, in order to quickly and efficiently filter out signals such as spoofing signals which obviously did not originate along a line-of-sight path to a legitimate satellite, and thereby provide a first line of defense against any possible attacks and improve accuracy of position estimation and detection.
Neither Seibert nor Kowada explicitly teaches a network node in communication with the plurality of mobile communication nodes, wherein the network node is configured to: 
receive the estimated location of the spoofing source from each of the plurality of mobile communication nodes, and 
determine a final location of the spoofing source based on triangulation of multiple estimated locations.
	However, Bean teaches the concept of a network node in communication with a plurality of mobile communication nodes, wherein the network node is configured to:
	receive an estimated location of a spoofing source from each of the plurality of mobile communication nodes (col 5 line 6-31, receivers 32, 34, 36, and 38 determine position by communicating with satellites, or coordinates can be stored in memory; receivers determine pseudo-range value representative of distance between receiver and spoofer; col 4 line 42-65, receivers provide information about range of spoofer to respective receiver to engine 52), and
	determine a final location of the spoofing source based on triangulation of multiple estimated locations (col 4 line 42-65, engine 52 utilizes range associated with each of receivers 32, 34, 36, and 38 to spoofer to determine exact location of spoofer).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the triangulation of multiple estimated location teachings of Bean with the determination of a spoofer signal teachings of Seibert and Kowada, in order to improve the accuracy of determining the location of a spoofing source using multiple separate position references, thereby increasing efficiency of detection and the speed and accuracy of remediation efforts, such as targeted electrical or physical defense systems.

Claims 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seibert in view of Kowada, and further in view of Ravishankar et al (PGPUB 2020/0204250).

Regarding Claim 28:
Seibert in view of Kowada teaches the apparatus of claim 1.
Neither Seibert nor Kowada explicitly teaches wherein the processor is configured to receive the plurality of signals from the constellation of satellites comprising different navigation satellite systems by: 
receiving a first set of signals from a first navigation satellite system; 
determining that at least part of the first set of signals is attenuated due to the apparatus being in motion; and 
receiving a second set of signals from a second navigation satellite system in response to the determining, wherein the second navigation satellite system is different than the first navigation satellite system.
However, Ravishankar teaches the concept wherein a processor is configured to receive a plurality of signals from a constellation of satellites comprising different navigation satellite systems by (abstract, techniques for mitigating blockages associated with satellite systems; paragraph 2, navigation satellites): 
receiving a first set of signals from a first navigation satellite system (paragraph 54, satellite location information along with blockage data associated with first user terminal can be utilized to determine when a first satellite is in direct line of sight of user terminal, and when the first satellite is blocked by one or more obstructions or has moved out of sight of user terminal); 
determining that at least part of the first set of signals is attenuated due to an apparatus being in motion (paragraph 21, blockage data indicates line of sight issues between particular user terminal and one or more satellites, e.g. in case of moving device such as marine vessel); and 
receiving a second set of signals from a second navigation satellite system in response to the determining, wherein the second navigation satellite system is different than the first navigation satellite system (paragraph 59, backend system initiates handover of first user terminal to second satellite because of blockage data).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the satellite handover teachings of Ravishankar with the determination of a spoofer signal teachings of Seibert and Kowada, in order to mitigate satellite interruptions or downtime caused by obstructions by effecting a rapid handover from an obstructed satellite signal to an available satellite, thereby maintaining continuity of service.

Regarding Claim 29:
This is the computer-implemented method claim corresponding to the apparatus of claim 28, and is therefore rejected for corresponding reasons.

Claims 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seibert in view of Kowada and Bean, and further in view of Ravishankar.

Regarding Claim 30:
Seibert in view of Kowada and Bean teaches the system of claim 27.
Neither Seibert nor Kowada nor Bean explicitly teaches wherein each of the plurality of mobile communication nodes is configured to receive the plurality of signals from the constellation of satellites comprising different navigation satellite systems by: 
receiving a first set of signals from a first navigation satellite system; 
determining that at least part of the first set of signals is attenuated due to the mobile communication node being in motion; and 
receiving a second set of signals from a second navigation satellite system in response to the determining, wherein the second navigation satellite system is different than the first navigation satellite system.
However, Ravishankar teaches the concept wherein each of a plurality of mobile communication nodes is configured to receive a plurality of signals from a constellation of satellites comprising different navigation satellite systems by (abstract, techniques for mitigating blockages associated with satellite systems; paragraph 2, navigation satellites): 
receiving a first set of signals from a first navigation satellite system (paragraph 54, satellite location information along with blockage data associated with first user terminal can be utilized to determine when a first satellite is in direct line of sight of user terminal, and when the first satellite is blocked by one or more obstructions or has moved out of sight of user terminal); 
determining that at least part of the first set of signals is attenuated due to the mobile communication node being in motion (paragraph 21, blockage data indicates line of sight issues between particular user terminal and one or more satellites, e.g. in case of moving device such as marine vessel); and 
receiving a second set of signals from a second navigation satellite system in response to the determining, wherein the second navigation satellite system is different than the first navigation satellite system (paragraph 59, backend system initiates handover of first user terminal to second satellite because of blockage data).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the satellite handover teachings of Ravishankar with the determination of a spoofer signal teachings of Seibert and Kowada, in order to mitigate satellite interruptions or downtime caused by obstructions by effecting a rapid handover from an obstructed satellite signal to an available satellite, thereby maintaining continuity of service.

Response to Arguments
Applicant's arguments filed 11/15/2022 have been fully considered but they are not persuasive.
Regarding the rejection of claims under 35 USC 103:
Applicant’s arguments relating to Dehnie are moot as Dehnie is no longer part of the 103 rejection of claim 1.

With regard to Applicant’s arguments, page 12 paragraph 5-page 13 paragraph 1, the Examiner responds: Applicant’s claim 1 asks two basic questions to determine whether or not an incoming signal is a spoofed signal: 1. Does the signal appear valid according to the incoming angle of the signal, and 2. Does a valid looking signal give a similar position result as an alternative means of position determination (i.e. cellular location data, as per claim 1).  Kowada is directed to determining the answer to question 1 (e.g. paragraph 94).  Kowada determines whether a received GNSS signal is a direct signal.  Examiner notes that at this point in Applicant’s invention, the device accepts the signal as valid; therefore, there is nothing distinguishing a spoofed signal from a genuine signal at this point.  Examiner further notes that Kowada is the secondary reference, and is recited for teaching a means of determining that an incoming signal is valid, as per the claim.  It is the primary reference, Seibert, which addresses question 2, above, as part of a new ground(s) for rejection.

Applicant’s arguments with regard to claims 11 and 27 are similar to those regarding claim 1 and are therefore responded to in a similar way.
Applicant further argues that the dependent claims are allowable due to depending on an allowable independent claim.  However, as shown above, the independent claims are not allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FORREST L CAREY whose telephone number is (571)270-7814. The examiner can normally be reached 9:00AM-5:30PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 5712723972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FORREST L CAREY/Examiner, Art Unit 2491                                                                                                                                                                                         


/ASHOKKUMAR B PATEL/Supervisory Patent Examiner, Art Unit 2491